           Case 2:18-cr-00131-RAJ Document 1436 Filed 08/27/20 Page 1 of 1




1                                                              The Honorable Richard A. Jones

2
3
4
                        IN THE UNITED STATES DISTRICT COURT
5                     FOR THE WESTERN DISTRICT OF WASHINGTON
6
     UNITED STATES OF AMERICA,                  ) NO. 2:18-cr-00131-RAJ
7                                               )
                             Plaintiff,         )
8
           vs.                                  ) ORDER GRANTING MOTION
9                                               ) TO SEAL EXHIBITS
10                                              )
     CARLOS DEMARK DENNIS,                      )
11                                              )
                             Defendant.         )
12
                                                )
13
14         This matter has come before the Court on Defendant’s motion to seal
15   Exhibits 1, 3, 4, 5, 7 and 8 to his Reply to United States’ Response to Defendant
16   Carlos Demark Dennis’ Motion to Reduce Sentence. The Court has reviewed the
17
     motion and records in this case and finds there are compelling reasons to permit the
18
     filing under seal of Exhibits 1, 3, 4, 5, 7 and 8 to the Reply to United States’
19
20
     Response to Defendant Carlos Demark Dennis’ Motion to Reduce Sentence, due to
21   the sensitive information contained therein.
22         IT IS HEREBY ORDERED that the Motion to Seal (Dkt. #1432) is
23   GRANTED. Exhibits 1, 3, 4, 5, 7 and 8 to the Reply to United States’ Response to
24
     Defendant Carlos Demark Dennis’ Motion to Reduce Sentence shall remain filed
25
     under seal.
26
           DATED this 27th day of August, 2020.
27
28
29
                                                    A
30                                                  The Honorable Richard A. Jones
                                                    United States District Judge
31
     ORDER GRANTING MOTION TO SEAL EXHIBITS - 1                  SMITH LAW FIRM
                                                                  314 North Second Street
                                                                    Yakima, WA 98901
                                                                      (509) 457-5108
